DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/111,667 filed on 7/14/2016.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 2 recites that a bridging portion bridges over the through hole.  This recitation is unclear, since the specification states that a bridging portion bridges between two through holes (See Para [0099]).  As recited in claim 2, it appears that the Applicant means that there is a portion (bridging member) that covers at least a portion of the through hole.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2011/0057426 (Nakamura et al).
Regarding claim 1, Nakamura et al discloses an attachment member (43, 44) for attaching a guide member 40A guiding a deployment direction of an airbag module to a frame member 31 comprising: a main body 43 comprising a housing portion housing an end side of the guide member 40C and that is inserted into and is fitted into an attachment hole 34A (See Fig 3) that is formed in the frame member, wherein a check window (opening in 43) is formed in the main body allowing the end side of the guide member (generally at 40C) in the housing portion to be exposed in a penetrating direction of the attachment hole in a state where the guide member is attached to the frame member. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al in view of US Pub 2009/0056087 (Arisaka).
Regarding claim 2, Nakamura et al discloses a flange portion at the main body that has a plate shape (the plate formation of 43 in Fig 3) and configured to be in contact with the frame member (See Fig 1), wherein the check window (opening in 43) is a through hole that penetrates through the flange portion. Nakamura et al does not disclose a bridge over the through hole.  However, Arisaka discloses that it is known for the main body to comprise a bridging portion 12 that bridges over the through hole 13.  It would have been obvious to one having ordinary skill in the art before the effective .
Claims 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al in view of US Pub 2007/0241546 (Chida et al).
Regarding claims 3-5, Nakamura et al discloses a fixing member 40C, 40D (See Fig 5) configured to be locked into the housing portion to the end side of the guide member 40A.  Nakamura et al does not disclose that the various components of the attachment member have different colors.  However, Chida et al discloses that it is known to use different colors as positioning means to identify different components of an airbag apparatus and their proper arrangement relative to the other components.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use colored components on a couple or all the components of the attachment member in Nakamura et al to provide positioning means for easy assembly of the attachment member (See Para [0085]).
Regarding claim 6, Nakamura et al discloses an anti-loosening portion (pawl 43a, see Para [0039-0040]) that prevents the fixing member from loosening from the housing portion and formed in the main body 43 in a position to face the check window.
Regarding claim 8, as broadly read, Nakamura et al discloses an opposite side check window formed in the main body located on an opposite side of the housing portion from the check window (i.e. the opening on the opposite surface of the housing for through hole in 43) opened to allow the end side 40C of the guide member to be .
Allowable Subject Matter
Claims 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the prior PTO 892 forms for parent cases SN 16/139549 and 15/111,667.  It is noted that the claims in this application are the same as filed and examined in parent case 15/111,667.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616